Citation Nr: 1725415	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-42 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for deviated nasal septum.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's documented deviated nasal septum was first manifested, albeit asymptomatically, following nasal trauma in service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's documented OSA is related to nasal obstruction following nasal trauma in service that led to in-service asymptomatic nasal septal deviation.


CONCLUSIONS OF LAW

1.  Service connection for a deviated nasal septum is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


ORDER

The appeal is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


